Citation Nr: 0405775	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  00-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to June 
1946.  He died in May 1971; the appellant is his widow. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO).

In an August 2002 decision, the Board denied the appellant's 
claim.  The appellant, in turn, appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court).

In May 2003, the Court issued an order that granted a Joint 
Motion for Remand, vacated the Board's August 2002 decision 
and remanded the matter to the Board for action in compliance 
with the motion.


REMAND

The May 2003 Joint Motion notes that remand was required for 
compliance with the requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi 16 Vet. App. 
370 (2002) [addressing the duties imposed by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), specifically 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159 (2002), enacted during the 
pendency of the appellant's appeal].

The VCAA and the implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in the claimant's possession. 

In accordance with the Joint Motion, the case is hereby 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C., for the following actions:  

1.  The RO should send a letter to the 
appellant that provides the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003), 
to include notification that she should 
submit any pertinent evidence in her 
possession.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A and 38 C.F.R. § 3.159, to include 
attempting to obtain any pertinent 
evidence identified, but not provided, by 
the appellant. 

3.  Then, the RO should adjudicate the 
issue on appeal on a de novo basis in 
light of all pertinent evidence and legal 
authority.

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the appellant and her 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




